Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIELD ACTION
Claims 1, 5-7, 9-12, 14 and 15 are pending in a Supplemental Response of 04/15/2022.
Applicants’ amendments/arguments filed on 01/28/2022 and 04/15/2022 are acknowledged. 
The Examiner contacted Applicant’s representative Whitney Remily on 04/14/2022 to discuss a possible allowability of this case. During the discussions, both parties agreed to amend claims 1, 9 and 14 and cancel claims 2-4, 8 and 16-19 to expedite the allowability of this case. Applicant’s representative authorized the examiner to amend these claims by the Examiner’s Amendment. 
As a result, claims 1, 5-7, 9-12, 14 and 15 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

Withdrawn rejections:
Applicant's Response of 01/28/2022 and Supplemental Response of 04/15/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Response and Examiner’s proposed amendment, the objection; 112(b) rejection;103 rejections have been withdrawn. 

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The applied reference Tetsuya et al. (JP2014-139164A, of record) does not disclose or suggest the claimed features, among others, heating temperature of 50 to less than 100C without applying a pressure in obtaining  a hardly water-soluble aromatic compound solution 1 in step 1 wherein a content hardly water-soluble aromatic compound (A) in the material for heating is below a saturation solubility of (A), and hardly water-soluble aromatic compound solution 2 has a concentration of (A) compound above a saturation solubility at 25C in step 2. Specifically, the amount of (A) compound of Testuya is above the saturation solubility in step 1 while the claimed invention focuses on below the saturation solubility in step 1, and embodiment of Tetsuya requires heating temperature from 110 to 180 with a pressure applied while the claimed invention employs heating below 100C without applying a pressure. Therefore, the claimed method is structurally different from Tetsuya.  
  
Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 5-7, 9-12, 14 and 15 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613